OPINION — AG — NEITHER ARTICLE VI, SECTION 19 OF THE OKLAHOMA CONSTITUTION, NOR 19 Ohio St. 1961 177.2 [19-177.2] PRECLUDES THE PAYMENT OF ALL NECESSARY EXPENSES INCURRED BY THE OFFICE OF THE STATE EXAMINER AND INSPECTOR (AUDITOR AND INSPECTOR '79) IN MAKING THE CONSTITUTIONAL SEMI ANNUAL AUDITS OF THE RECORDS AND ACCOUNTS OF COUNTY TREASURER OUT OF FUNDS APPROPRIATED BY THE LEGISLATURE FOR THAT PURPOSE. CITE:  19 Ohio St. 1961 171 [19-171], 19 Ohio St. 1961 173 [19-173], 19 Ohio St. 1961 177.3 [19-177.3], 19 Ohio St. 1961 177.4 [19-177.4], 62 Ohio St. 1961 331 [62-331] (HARVEY CODY)